Title: To George Washington from Robert French, 24 April 1789
From: French, Robert
To: Washington, George



St Croix 24t Apl 1789

Heads of a Petition from Rt French, Mariner of Philadelphia Confin’d in the Fort, Island St Croix
To his Excellency the President and To The Right Honourable the senate and Congress of the United States the humble petition of Rt French respectfully Sheweth, that Your humble petitioner has a truly distress’d Family of a Wife and two Children in Philadelphia, that he has been a true and faithful Subject

of the United States since the Year 1778 the period when he arriv’d there, from which period ’till his present Misfortune he has supported an irreproachable Character in every Capacity that a Mariner can serve on board, a Merchantman, and in all according to the Laws of Commerce—your humble petitioner, hopes from a consideration of those Facts, and the following, that Your honours will cause him to be demanded from the Danish Government, to be sent for to Philadelphia there to be tried by the Laws of his Country.
The Cause of Your humble petitioners request is as follows—In the Month June Last 88 I commanded a Sloop of Mr Jno. Wilcocks to this Island (Your humble Petitioner Previous to this Command had been involv’d in Debt by the failure of a Mr Geo. Henry a Ship of whose he Commanded) in the Latter of sd Month being ready for Sea, I receiv’d from Mr Wilcocks the Sum of 96 half Joannes’s to be delivered here to Messrs Wm & Saml Newton Unexpected Demands coming on me the very Day I sail’d from Philadelphia I Made Use of part of this Money, being well Assured I had Venture on board more than sufficient to reimburse the Money. I Navigated the Vessel & took Care of her & Cargo to the best of my Knowledge, And arriv’d safe in this port, both Vessel and Cargo in good order, Notwithstanding the very severe Gales Wind we had and the Quantity of Water the Vessel made, which I think wou’d have Justified me in putting in to any other port, where, had my intentions been to Defraud, I might have left the Vessel, immediately on my Arrival here I acquainted the Mr Newtons with the Sum I had received Delivered their Letters with Bill of Lading inclos’d; I us’d every Effort to dispose of my Venture in order to make up the Money but it all prov’d ineffectual, three Days after my Arrival here I went to St Thomas a Danish Island 8 Leagues Dist. from St Croix in order to dispose of a few Articles which I compleated & was on the point of my return the Afternoon of the same Day I left this Island, when a Kings Sloop arriv’d with Orders from his Exellency the General of those Islands to apprehend me, in Vain did I beg to be sent over to this Island to deliver up the Effects I had for the Benefit of Mr Wilcocks. I was carried to the Fort and close Confin’d in a most miserable Room the description of which wou’d strike terror into the breast of any Human being. I was continued there for 10 Days

then brought over here and lodg’d in close Confinement no person being Admitted to See me. I was carried after some time under a Strong Guard to Court, where I acknowledg’d the receipt of the Money Told the Necessities that Urdg’d me to lay it out, & the Means I had of reimbursing it, inform’d the Court that I appeal’d to the laws of my Country for there, and against them I had transgress’d and that not intentionally, after the expiration of 3 Months Judgment came out of the lower Court wherein it was declar’d that nothing Criminal was in my Case, and that it did not come Under the Danish Law. his Excellency the General at whose option it lies whether to Ratify a Judgment or not, and at the Same time was my prosecutor, appeal’d it to the upper Court here, after the expiration of three Months without ever been call’d to Court, to Defend myself, there was a most Dreadful Sentance read off to me.
It is that I am to pay the Sum in the Bill Lading Viz. 96 Joes Double that to the King as fine, to be Whipt and Branded under the Gallows all my Effects to be forfeited to the King, then put in Irons & there to remain during Life.
Oh Merciful God to thee & the Laws of my Country I appeal for Mercy.
I have appeal’d to the Supreme Court in Copenhagen in order to gain time to lay my dreadful Situation before Your honours & most Humbly begs & prays for your humane interpositions, as I have never in the smallest matter Transgress’d Against the Laws of Denmark. I will chearfully Submit to the Laws of my Country, and with a Christian like resignation receive the Judgt my unhappy Case may be deem’d deserving of[.] I Humbly beg & pray that your Honours will be pleas’d to take my Case into Consideration, that I may have the Benefit of those Laws, that I have Fought for & Bled to Support And in Duty I shall for Ever pray

Rt French

